Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses means or a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the means or generic placeholder is not preceded by a structural modifier.
“temperature control system” includes the generic/nonce term “system” coupled with the function of providing conditioned air. A return to the specification provides vents. Therefor the limitation is interpreted as vents or equivalents thereof.
“humidity regulating system” includes the generic/nonce term “system” coupled with the function of maintaining a substantially consistent preferred humidity level. A return to the specification provides the same “humidity regulating system”. 
“refrigerating system” includes the generic/nonce term “system” coupled with the function of “refrigerating”. A return to the specification provides the same “refrigerating system”. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As noted above the limitations “humidity regulating system” and “refrigerating system” are interpreted under 112f but the specification fails to provide the specific structure to accomplish the claimed function. The examiner suggests amending the limitations to remove the nonce + function format and thereby obviate interpretation under 112f.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13, and 15-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As noted above the limitations “humidity regulating system” and “refrigerating system” are interpreted under 112f but the specification fails to provide the specific structure to accomplish the claimed function. For this reason the scope of the claim cannot be ascertained. The examiner suggests amending the limitations to remove the nonce + function format and thereby obviate interpretation under 112f.
Claim 15 recites “the modified primary storage location” which lacks antecedent basis.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,112,168 Although the claims at issue are not identical, they are not patentably distinct from each other because the cited patent claim 1 provides for vents rather than the instant claims temperature control system. However the scope of these limitations overlap as per 112(f) above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (US 2017/0205138), in view of Werne (DE102011115146), and in further view of Hallin et al (US 2007/0295024).
Regarding claim 12, Hwang discloses a method of storing consumable items in a refrigerating appliance, comprising:
providing an input related to an item to be stored (input provided from 140 and/or 150) within a refrigerating cavity (102);
comparing the input with a temperature stratification of the refrigerating cavity ([0191]-[0193] the container detection unit 150 identifies a location to place the container; [0200] LEDs indicate space where container may be stored; [0217] the controller identifies a space based on information from the refrigerator communication unit; [0022] the spaces have different temperatures; and the identified storage space is therefor based on the appropriate temperature of the container to be stored), the temperature stratification having a plurality of temperature levels (at least two) that correspond to respective vertical locations of the refrigerating cavity, wherein the respective vertical locations are defined by a plurality of shelves (900) and vertical dividers (946) that extends between vertically adjacent shelves and the plurality of shelves;
determining a primary storage location within the respective vertical locations of the refrigerating cavity based upon comparison of the input and the temperature stratification ([0022] the wine is stored in the appropriate space having different temperatures);
assessing a current inventory of stored items within the refrigerated interior in relation to the primary storage location ([0023]); and
activating visual indicia highlighting the primary storage location within the respective vertical and lateral locations of the refrigerating cavity ([0217]).
Further regarding “stratification” Hwang provides for plural temperature zones; nonetheless Hallin is provided. 

Hallin discloses further stratification including gradual change across zones ([0012]) enabling 0.5°C differences in temperature for wine storage ([0017]) by way of temperature gradients across the zone ([0051]).
Hallin further discloses a plurality of vents (shown throughout the figures, discussed as “orifices” in the text) that provide cool air to specific locations (locations at the vents) within the interior cavity, wherein the plurality of temperature levels of the temperature stratification are selectively adjustable based upon the input and an availability of the primary storage location, wherein the temperature stratification is selectively adjustable sing the plurality of vents to adjust a size of the primary storage location ([0004], [0009], [0013], [0023], and [0024]; the sizes of the respective zones may be changed, further the vents supply air to adjust temperature therein). These features of Hallin amount to assessing inventory ([0004]; the sizes of the spaces are changed in order to store varying amounts of red and white wine) and activating the refrigerating system therefor (the spaces, after adjusted are maintained by the refrigerating system; in other words moving the shelf alone does not provide for the chilled storage spaces, but moving the shelf and providing cooling does).
Therefor it would have been obvious to one of ordinary skill in the art to have applied the teachings of Hallin to Hwang so as to increase the level of stratification and suggest the storage location based on the specific desired temperature of individual bottles of wine which includes a comparison of a temperature at said storage location and desired temperature of said wine. The modification yields improvement by enhancing wine quality through proper storage.
Regarding sensing and identifying a storage location based on both vertical and lateral directions. Hallin and Hwang as discussed above present the changes in temperature stratified along the vertical direction. Hallin further provides for selecting a space across the horizontal direction ([0192] discusses selecting spaces 951a through 958a which are distributed across the horizontal direction) but does not explicitly tie the particular selection of a space in the shelf to temperature. Werne discloses a refrigerator which suggests storage locations based on temperature ([0018]-[0020]) and further suggests a location not only across the vertical direction by also the horizontal ([0026]-[0027]).
Therefor Werne provides for not only for selection based on the vertical temperature stratification, but also across the horizontal direction in order to optimize storage conditions for a particular item. It would have been obvious to one of ordinary skill in the art to have provided Hwang with temperature sensing and control for both vertical and horizontal direction in order to further optimize the storage temperature of the objects to be stored.
Regarding claim 14, Hwang discloses the item to be stored is a bottled alcoholic beverage (wine) and the input is an optimal range of storage temperatures for the bottled alcoholic beverage.
Regarding claim 15, Hwang discloses the visual indicia includes a plurality of lights ([0016]) that selectively highlight the primary storage location and the modified primary storage location.
Regarding claim 16, Hwang discloses the use of a plurality of lights but lacks an animation. The examiner takes official notice that animation with lights, such as flashing, is old and well known. It would have been obvious to one of ordinary skill in the art to have utilized animation in order to amplify a user’s attention to the appropriate location.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763